NUMBER 13-21-00220-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


            IN RE MCCOY CORPORATION AND ERIK DELGADILLO


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Longoria1

        By petition for writ of mandamus, relators McCoy Corporation and Erik Delgadillo

asserted that the trial court erred in compelling the depositions of Ron Van Winkle,

Waylon Walker, Beth Ramsey, John Grimsley, Rachel Stauffer, and Randy Padilla. We

previously abated this original proceeding because the parties were “engaged in

discussions to resolve the subject of this proceeding without further Court ruling.” Relators



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
have now filed an unopposed motion to dismiss their petition for writ of mandamus on

grounds that they have reached an agreement with real party in interest Israel Gutierrez

regarding the matters at issue here. They request that we dismiss their petition for writ of

mandamus with each party to bear its own costs.

       The Court, having examined and fully considered the unopposed motion to dismiss

this original proceeding, is of the opinion that it should be granted. See Heckman v.

Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the

time of filing, there has ceased to exist a justiciable controversy between the parties—

that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable

interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings, including the appeal.”); see also In re

Smith Cnty., 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding).

Accordingly, we reinstate this original proceeding. We lift the stay previously imposed in

this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). We grant relators’

unopposed motion to dismiss, and we dismiss this original proceeding.



                                                                   NORA L. LONGORIA
                                                                   Justice

Delivered and filed on the
14th day of October, 2021.




                                                2